Title: From Thomas Jefferson to John Vaughan, 4 May 1806
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Dear Sir
                     
                            Washington May 4. 1806.
                        
                        Being near my departure for Monticello I leave here with orders to forward them to you by the first vessel, a
                            box containing the minerals from Capt. Lewis which were the subject of a former letter, & another containing an
                            instrument called a Bathometer sent to me by it’s inventor. believing it cannot be otherwise so well disposed of, I beg
                            leave to deposit it with the Philosophical society with whom it will have the best chance of becoming useful. Accept my
                            friendly salutations & assurances of respect.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. I send under another cover by post the treaty of mr Luïscius explaining the Bathometer.
                        
                    